Citation Nr: 1727601	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-30 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cranial disorder.

3.  Entitlement to service connection for residuals, fractured bone of left ear cavity.

4.  Entitlement to service connection for a tongue disorder.

5.  Entitlement to service connection for a bilateral hand disorder.

6.  Entitlement to service connection for a right arm disorder.

7.  Entitlement to service connection for a rib disorder.

8.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for a head scar.
10.  Entitlement to service connection for a left shoulder scar.

11.  Entitlement to service connection for a right shoulder disorder.

12.  Entitlement to service connection for a right elbow disorder.

13.  Entitlement to service connection for a lower lip scar.

14.  Entitlement to service connection for a right nostril scar.

15.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

16.  Entitlement to service connection for a neck disorder.

17.  Entitlement to service connection for a cardiac disorder.

18.  Entitlement to service connection for a left hip disorder.

19.  Entitlement to service connection for a disability manifested by loss of taste.

20.  Entitlement to service connection for a disability manifested by loss of smell.

21.  Entitlement to service connection for a dental disability, including for purposes of VA outpatient treatment.

22.  Entitlement to service connection for bilateral hearing loss.

23.  Entitlement to service connection for tinnitus.

24.  Entitlement to service connection for scar of the right ear.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to August 1993.

These matters come before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his September 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for a date in March 2010 and the Veteran was notified of the date and time of the hearing in a letter dated in February 2010.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of the letter was also sent to the Veteran's representative.

The Veteran failed to appear for the scheduled Board hearing.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  38 C.F.R. § 20.704(d) (2016).

In August 2012, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case to obtain compliance with VA's duty to assist.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records only where it concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Furthermore, if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must so notify the claimant.  38 C.F.R. § 3.159(e)(1).  The claimant must be notified of the identity of the records, the efforts VA made to obtain the records, and a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1).  

The Veteran claims that all of his disabilities on appeal are related to a motor vehicle accident that occurred in service in June 1992.  His claims were denied based on a finding that the motor vehicle accident was due to his own willful misconduct.  Service personnel records in the claims file reflect that although he was initially charged in connection with the accident, all charges were withdrawn following a Special Court Martial proceeding convened in October 1992.  However, there are no records associated with the Special Court Martial proceeding.  In August 2012, therefore, the Board remanded the claims in order for the AOJ to obtain all available service personnel records to include all records pertaining to the October 1992 Special Court Martial proceeding. 

Pursuant to the August 2012 Board remand, the AOJ contacted the National Personnel Records Center in June 2014 requesting all available service personnel records to include records pertaining to Court Martial proceedings.  In response, the Veteran's entire personnel records folder was forwarded to the AOJ.  However, a review of these records does not contain any copy of the October 1992 Special Court Martial proceeding referenced in the previous Board remand.  Crucially, the Veteran was not provided with notice pursuant to 38 C.F.R. § 3.159(e) that the Special Court Martial proceeding records could not be obtained.  In this regard, although the AOJ attempted to contact the Veteran via letters dated October 2012 and June 2014 informing him of the request for the Special Court Martial proceeding records, the AOJ did not subsequently inform the Veteran of the unavailability of those records.  Furthermore, both of those letters, as well as a supplemental statement of the case that noted that the court martial proceeding records were not in the personnel file, were returned as undeliverable.  As such, the Board finds it has no choice but to remand these claims and directs the AOJ to inform the Veteran of the unavailability of the October 1992 Special Court Martial Proceeding records pursuant to 38 C.F.R. § 3.159(e), and provide him the opportunity to provide a copy of the identified records to the VA.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's address by all available means, including telephone contact and contacting the Veteran's representative.

2.  Notify the Veteran of the unavailability of the October 1992 Special Court Martial Proceeding records pursuant to 38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

